PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/417,743
Filing Date: 21 May 2019
Appellant(s): MTU Aero Engines AG



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/7/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues Osborne makes it clear that the coating composition to which a colored indicator can be added for coating thickness determination purposes must be clear, transparent or translucent and a coating composition according to Gigliotti which contains significant amounts of (gray or silver) aluminum powder is not clear, transparent or translucent. Appellant argues that while the coating composition of Osborne becomes colored only after the colored indicator has been added thereto, a coating composition according to Gigliotti would be colored (gray) already before a color indicator according to Osborne has been added thereto.  In response to appellant’s argument, Osborne teaches determination of thickness based on the color of a coating.  Osborne teaches both clear and pigmented coatings ([0016], pigmented alkoxyzirconium sol).  Gigliotti’s coating, whether colored by pigments or dyes or the combination, would provide a coating with color to which Osborne’s thickness determination method could advantageously be applied.
	Appellant argues that aluminum flakes and titanium dioxide cannot be decomposed by a thermal treatment and also cannot reasonably be considered to not influence the properties of the final coating.  Appellant argues the aluminum flakes qualify as the metal-based particles recited in claim 1, but not as coloring and/or color-imparting substance.  Appellant further argues the Examiner has not provided any evidence to support the allegation that titanium dioxide can thermally decompose to other oxides and metallic titanium. Appellant argues it also is not seen that the alleged decomposition products would not affect the final coating properties.  In response to Appellant’s argument, the titanium dioxide of Gigliotti qualifies as a “further” coloring and/or color-imparting substance as is currently claimed.  Appellant argues it is not seen that the alleged decomposition products would not affect the final coating properties; however, the present claims do not actually require a thermal decomposition step.  The present claims only require that the coloring substance can thermally decompose.  Since titanium dioxide is capable of decomposition to other oxides (TiO, Ti2O3, Ti3O5) and metallic titanium, it meets the present claim language.  For example, Ctibor (Ctibor, Plasma sprayed TiO2: The influence of power of an electric supply on particle parameters in the flight and character of sprayed coating, Journal of the European Ceramic Society, Vol. 30, Issue 15, Nov. 2010, pg. 3131-3136) teaches titanium dioxide starts to lose oxygen at a temperature above 1600C and oxygen loss resulting in the formation of titanium suboxides (Introduction, pg. 3131).  Furthermore, since the titanium dioxide meets the requirement of thermal decomposition, the requirement of not affecting the final coating properties is optional.
	Appellant argues it is not seen that Osborne suggests combining a layer which contains a coloring or color- imparting substance and a layer which does not contain a coloring or color-imparting substance or even alternating between layers which contain a coloring or color-imparting substance and layers which do not contain a coloring or color-imparting substance.  In response to Appellant’s argument, Gigliotti teaches a series of layers as required to deliver the desired amount of aluminum and achieve the full thickness of the coating.  It would have been obvious to one of ordinary skill in the art to apply the color-imparting and thickness measurements of Osborne to any of the layers of Gigliotti.
	Appellant argues it is not seen that one of ordinary skill in the art wishing to modify the coating compositions of Gigliotti would consider the disclosure of Schutt. Appellant argues it is not seen that one of ordinary skill in the art would be motivated by Schutt to add (large amounts of) silica gel to the aluminizing coating compositions of Gigliotti (as modified by Osborne) in order to improve the brushability thereof. Appellant argues Gigliotti teaches “spraying is often the easiest way to apply the aluminizing coating to substrates such as airfoils.”  In response to Appellant’s arguments, Gigliotti teaches an organic resin which is often utilized as binders in commercial painting and coatings.  Gigliotti teaches spraying or brushing as suitable application methods ([0011]).  Schutt teaches binder compositions for coating or paints including a silica gel binder wherein the compositions exhibit good brushability.  This teaching of Schutt provides motivation to modify the binder of Gigliotti to be a silica gel as in Schutt.
Appellant argues Holub is not concerned at all with coating compositions and also is not concerned with determining the thickness or uniformity of an applied layer based on color. Appellant argues Holub is non-analogous art.  In response to applicant's argument that Holub is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Holub is reasonably pertinent to the particular problem with which applicant was concerned because Holub is directed to color sensing.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TABATHA L PENNY/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        
Conferees:
/MICHAEL B CLEVELAND/Supervisory Patent Examiner, Art Unit 1712   

/Jennifer McNeil/Primary Examiner, TC 1700  
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.